      Case 2:17-cv-00346-JCM-VCF Document 243
                                          244 Filed 08/23/20
                                                    08/24/20 Page 1 of 3


 1   JOHN R. BAILEY
     Nevada Bar No. 0137
 2   DENNIS L. KENNEDY
     Nevada Bar No. 1462
 3   JOSHUA P. GILMORE
     Nevada Bar No. 11576
 4   PAUL C. WILLIAMS
     Nevada Bar No. 12524
 5   STEPHANIE J. GLANTZ
     Nevada Bar No. 14878
 6   BAILEYKENNEDY
     8984 Spanish Ridge Avenue
 7   Las Vegas, Nevada 89148-1302
     Telephone: 702.562.8820
 8   Facsimile: 702.562.8821
     JBailey@BaileyKennedy.com
 9   DKennedy@BaileyKennedy.com
     JGilmore@BaileyKennedy.com
10   PWilliams@BaileyKennedy.com
     SGlantz@BaileyKennedy.com
11
     Attorneys for Plaintiff/Counterdefendants
12   TPOV Enterprises, LLC, TPOV Enterprises 16, LLC,
     and Rowen Seibel
13
                                UNITED STATES DISTRICT COURT
14                                   DISTRICT OF NEVADA

15   TPOV ENTERPRISES 16, LLC, a Delaware            Case No. 2:17-cv-00346-JCM-VCF
     limited liability company,
16                                                   STIPULATION AND ORDER TO EXTEND
                                Plaintiff,           BRIEFING SCHEDULES ON:
17                vs.
                                                        (1) PARIS LAS VEGAS OPERATING
18   PARIS LAS VEGAS OPERATING COMPANY,
     LLC, a Nevada limited liability company,               COMPANY, LLC’S MOTION TO
19                                                          AMEND DEFAULT JUDGMENT AND
                             Defendant.                     MOTION FOR ATTORNEYS’ FEES AND
20   ________________________________________
                                                            COSTS [ECF NOS. 233, 234];
21   PARIS LAS VEGAS OPERATING COMPANY,
     LLC, a Nevada limited liability company,           (2) BILL OF COSTS [ECF NO. 237]; AND
22
                                Counterclaimant,        (3) COUNTERDEFENDANT TPOV
23                vs.                                       ENTERPRISES, LLC’S MOTION TO
24   TPOV ENTERPRISES, LLC, a Delaware limited              SET ASIDE ENTRY OF DEFAULT
     liability company, TPOV ENTERPRISES 16,                JUDGMENT; OR, IN THE
25   LLC, a Delaware limited liability company,             ALTERNATIVE, MOTION TO ALTER
     ROWEN SEIBEL, an individual,
26                                                          OR AMEND DEFAULT JUDGMENT
                                Counterdefendants.          [ECF NOS. 239, 240]
27
                                                                 (FIRST REQUEST)
28

                                             Page 1 of 3
       Case 2:17-cv-00346-JCM-VCF Document 243
                                           244 Filed 08/23/20
                                                     08/24/20 Page 2 of 3


 1          Pursuant to LR IA 6-1, Plaintiff/Counterdefendant TPOV Enterprises 16, LLC (“TPOV
 2   16”); Counterdefendant TPOV Enterprises, LLC (“TPOV”); Counterdefendant Rowen Seibel
 3   (“Seibel”) (collectively, “Seibel and the TPOV Entities”); and Defendant/Counterclaimant Paris
 4   Las Vegas Operating Company, LLC (“Paris”) (collectively, the “Parties”) stipulate and agree as
 5   follows:
 6          1.      On August 10, 2020, Paris filed a Motion to Amend Default Judgment [ECF No.
 7   233] and Motion for Attorneys’ Fees and Costs [ECF No. 234]; currently, TPOV’s deadline to
 8   respond is August 24, 2020.
 9          2.      On August 10, 2020, Paris filed a Bill of Costs [ECF No. 237]; currently, TPOV’s
10   deadline to file a motion to tax costs is August 24, 2020.
11          3.      On August 10, 2020, TPOV filed a Motion to Set Aside Entry of Default Judgment
12   [ECF No. 239] or, in the Alternative, Motion to Alter or Amend Default Judgment [ECF No. 240];
13   currently, Paris’s deadline to respond is August 24, 2020.
14          4.      TPOV’s deadline to respond to Paris’s Motion to Amend Default Judgment [ECF
15   No. 233] and Motion for Attorneys’ Fees and Costs [ECF No. 234] shall be extended by nine (9)
16   days, from August 24, 2020, to September 2, 2020.
17          5.      TPOV’s deadline to file a motion to tax costs in response to Paris’s Bill of Costs
18   [ECF No. 237] shall be extended by nine (9) days, from August 24, 2020, to September 2, 2020.
19          6.      Paris’s deadline to respond to TPOV’s Motion to Set Aside Entry of Default
20   Judgment [ECF No. 239] or, in the Alternative, Motion to Alter or Amend Default Judgment [ECF
21   No. 240] shall be extended by nine (9) days, from August 24, 2020, to September 2, 2020.
22          7.      Good cause exists to extend the briefing schedules as set forth above to
23   accommodate the schedules of counsel.
24   ///
25   ///
26   ///
27   ///
28   ///

                                                   Page 2 of 3
       Case 2:17-cv-00346-JCM-VCF Document 243
                                           244 Filed 08/23/20
                                                     08/24/20 Page 3 of 3


 1          8.      This is the first request to extend the briefing schedules set forth above and is made
 2   in good faith and not for the purpose of delay.
 3    Dated this 22nd day of August, 2020.               Dated this 22nd day of August, 2020.
 4    BAILEYKENNEDY                                     PISANELLI BICE PLLC
 5    By: /s/ Paul C. Williams                           By: /s/ Debra L. Spinelli
          JOHN R. BAILEY                                    JAMES J. PISANELLI
 6        DENNIS L. KENNEDY                                 DEBRA L. SPINELLI
          JOSHUA P. GILMORE                                 M. MAGALI MERCERA
 7        PAUL C. WILLIAMS                                  BRITTNIE T. WATKINS
          STEPHANIE J. GLANTZ                               400 South 7th Street, Suite 300
 8    Attorneys for Plaintiff/Counterdefendants             Las Vegas, Nevada 89101
      TPOV Enterprises, LLC, TPOV Enterprises               JJP@pisanellibice.com
 9    16, LLC, and Rowen Seibel                             DLS@pisanellibice.com
                                                            MMM@pisanellibice.com
10                                                          BTW@pisanellibice.com
                                                         Attorneys for Defendant/Counterclaimant
11                                                       Paris Las Vegas Operating Company, LLC
12

13

14                                                IT IS SO ORDERED.
15

16                                                ______________________________________
                                                  UNITED STATES DISTRICT JUDGE
17

18                                                        August 24, 2020
                                                  DATED:__________________________
19

20   Respectfully submitted by:
21   BAILEYKENNEDY
22   By: /s/ Paul C. Williams
         JOHN R. BAILEY
23       DENNIS L. KENNEDY
         JOSHUA P. GILMORE
24       PAUL C. WILLIAMS
         STEPHANIE J. GLANTZ
25   Attorneys for Plaintiff/Counterdefendants
     TPOV Enterprises, LLC, TPOV Enterprises 16, LLC,
26   and Rowen Seibel
27

28

                                                  Page 3 of 3
